Case 16-40698        Doc 38     Filed 01/16/19     Entered 01/16/19 14:51:41          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-40698
         Rodolfo N Rodriguez
         Reina Rodriguez
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/30/2016.

         2) The plan was confirmed on 03/10/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/04/2018.

         5) The case was dismissed on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $25,840.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-40698        Doc 38      Filed 01/16/19    Entered 01/16/19 14:51:41                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $9,350.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $9,350.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,480.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $510.95
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,990.95

 Attorney fees paid and disclosed by debtor:                 $520.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMITA HEALTH ADVENTIST MEDICA Unsecured              NA          81.80            81.80           0.00       0.00
 BROOKERIDGE COUNTRY ESTATES C Secured          2,330.00       2,330.00         2,330.00        765.60     110.53
 COLLECTION PROFESSIONALS INC    Unsecured         737.00      1,328.24         1,328.24          64.69       0.00
 FALLS COLLECTION SVC            Unsecured         401.00        400.60           400.60          19.51       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        6,759.00       6,193.49         6,193.49        301.64        0.00
 NATIONSTAR MORTGAGE LLC         Secured       21,587.71       1,145.29         1,145.29      1,145.29        0.00
 NATIONSTAR MORTGAGE LLC         Secured             0.00          0.00             0.00           0.00       0.00
 OVERLAND BOND & INVESTMENT      Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,431.00       1,431.10         1,431.10          69.70       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,352.00       1,352.46         1,352.46          65.87       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         983.00        982.91           982.91          36.18       0.00
 SANTANDER CONSUMER USA          Unsecured      8,070.00     12,306.19        12,306.19         599.34        0.00
 VISA DEPT STORE NATIONAL BANK Unsecured           314.00           NA               NA            0.00       0.00
 WOODRIDGE CLINIC SC             Unsecured         225.00           NA               NA            0.00       0.00
 CAPITAL ONE                     Unsecured      1,349.00            NA               NA            0.00       0.00
 RUSH UNIVERSITY MEDICAL CENTE Unsecured            10.00           NA               NA            0.00       0.00
 PARKVIEW ORTHOPAEDIC GROUP      Unsecured          62.81           NA               NA            0.00       0.00
 PINNACLE CREDIT SERVICES/VERIZO Unsecured         913.00           NA               NA            0.00       0.00
 CHASE                           Unsecured         666.00           NA               NA            0.00       0.00
 CHOICE RECOVERY INC/FOOT FIRST Unsecured          116.00           NA               NA            0.00       0.00
 CHOICE RECOVERY INC/WOODRIDG Unsecured            256.00           NA               NA            0.00       0.00
 CHOICE RECOVERY INC/WOODRIDG Unsecured             50.00           NA               NA            0.00       0.00
 CHOICE RECOVERY INC/WOODRIDG Unsecured            225.00           NA               NA            0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured         200.00           NA               NA            0.00       0.00
 HARRIS & HARRIS                 Unsecured         265.00           NA               NA            0.00       0.00
 COMCAST                         Unsecured         617.41           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-40698      Doc 38    Filed 01/16/19        Entered 01/16/19 14:51:41                  Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal        Int.
 Name                                Class   Scheduled        Asserted      Allowed         Paid           Paid
 CREDITORS DISCOUNT & AUDIT      Unsecured         102.81             NA           NA             0.00         0.00
 CAINE & WEINER/PROGRESSIVE      Unsecured         156.00             NA           NA             0.00         0.00
 CAPITAL MANAGEMENT SERVICES     Unsecured         314.34             NA           NA             0.00         0.00
 AMCA/AMER MEDICAL COLLECTION    Unsecured         554.00             NA           NA             0.00         0.00
 AMCA/AMER MEDICAL COLLECTION    Unsecured         594.00             NA           NA             0.00         0.00
 AMERICAN MEDICAL COLLECTION A   Unsecured         554.66             NA           NA             0.00         0.00
 SERVICEMASTER DSI               Unsecured            NA       14,233.89     14,233.89         693.22          0.00
 SHORT TERM LOAN                 Unsecured      1,200.00         1,436.15     1,436.15           69.95         0.00
 TD AUTO FINANCE LLC             Unsecured            NA            78.90        78.90            0.00         0.00
 TD AUTO FINANCE LLC             Secured        1,378.00         1,378.00     1,378.00       1,378.00        39.53


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00              $0.00                   $0.00
       Mortgage Arrearage                                   $1,145.29          $1,145.29                   $0.00
       Debt Secured by Vehicle                              $1,378.00          $1,378.00                  $39.53
       All Other Secured                                    $2,330.00            $765.60                 $110.53
 TOTAL SECURED:                                             $4,853.29          $3,288.89                 $150.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                $0.00                 $0.00                $0.00
        All Other Priority                                      $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                            $39,825.73             $1,920.10                   $0.00


 Disbursements:

        Expenses of Administration                               $3,990.95
        Disbursements to Creditors                               $5,359.05

 TOTAL DISBURSEMENTS :                                                                            $9,350.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-40698        Doc 38      Filed 01/16/19     Entered 01/16/19 14:51:41            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
